Citation Nr: 9928744	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a post operative 
infection referred to as biological value (BV).

3.  Entitlement to an increased, compensable, evaluation for 
sinusitis.

4.  Entitlement to an increased evaluation for cervical 
myalgia with right shoulder pain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1997.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Hypertension was diagnosed during active military 
service.  A diagnosis of hypertension was rendered on the VA 
examination of December 1997.

3.  The objective medical evidence of record shows no extant 
diagnosis of a post-operative infection referred to as BV.

4.  Service medical records show instances of antibiotic drug 
treatment for sinusitis in December 1992, December 1993, 
April and May 1996, and August 1996.

5.  The veteran's cervical myalgia produces moderate 
limitation of motion.



CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for a post-operative 
infection, BV, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The criteria for an increased evaluation, not to exceed 
10 percent, for sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.97 Diagnostic Code 6514 
(!998).

4.  The criteria for an increased evaluation, not to exceed 
20 percent, for cervical myalgia with right shoulder pain are 
met.  38 U.S.C.A. §§ 11555, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for hypertension.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A review of the veteran's service medical records shows a 
diagnosis of mild hypertension rendered in February 1995.  It 
was again noted in October 1995.  Service medical records 
also show that the veteran underwent five day serial blood 
pressure checks on at least two occasions.  The report of a 
VA examination, conducted in December 1997, likewise contains 
a diagnosis of hypertension.

The Board concludes that, as there was a diagnosis of 
hypertension in service, and that diagnosis was continued on 
VA examination in December 1997, a grant of service 
connection for this disorder is in order.


2.  Entitlement to service connection for a post operative 
infection referred to as biological value (BV).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran experienced BV during service, 
whether she currently has a chronic disorder related to BV, 
and whether there is a relationship between the two.

The report of a VA examination, conducted in December 1997, 
shows no complaints of, or findings regarding BV.  In her 
claims regarding this disorder, the veteran has noted 
treatment in November 1978, April 1983, May 1984, January 
1990.  On VAF-9, received in July 1998, the veteran stated 
that she has experienced four to five episodes of BV per 
year, which required treatment with antibiotics.

The evidence of record, and the claims of the veteran, show 
no current, or recent treatment for this disorder, or a 
diagnosis of it.  As noted above, the December 1997, VA 
examination contains no findings regarding this, and although 
the veteran has claimed four to five episodes per year 
requiring antibiotic treatment, the objective evidence of 
record does not support this claim.  She has provided no 
evidence of post-service treatment, and indicated in her 
claim that her last inservice treatment was in 1990.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the June 1998 statement of the case and in the above 
discussion.



3.  Entitlement to an increased, compensable, evaluation for 
sinusitis.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the sinusitis disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that her sinusitis disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A review of the veteran's service medical records shows 
treatment for sinusitis, involving the use of antibiotics, in 
December 1992, December 1993, April and May 1996, and August 
1996.  The report of a VA examination, conducted in December 
1997, shows the veteran giving a history of having sinusitis 
about three to four times per year, which requires treatment 
with antibiotics.  She also reported the use of over the 
counter medication on frequent occasions.  Examination showed 
slight tenderness over the maxillary sinuses, otherwise 
normal.  In a statement submitted in July 1998 the veteran 
claimed to have four or more nonincapacitating episodes per 
year characterized by headaches, pain, discharge/crusting.  
She requested a rating of 10 percent.

The veteran's sinusitis is evaluated under Diagnostic Code 
6514 which provides for a non-compensable evaluation with X-
ray manifestations only.  A 10 percent evaluation 
contemplates a moderate condition with one or two 
incapacitating episodes per year, requiring prolonged 
antibiotic treatment, or; 3 to 6 non-incapacitating episodes 
per year, characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation contemplates 
a severe disorder with three or more incapacitating episodes 
per year, or; more than 6 non-incapacitating episodes per 
year.  A 50 percent evaluation is assigned for a 
postoperative condition following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

As noted above, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  The Board concludes 
that the objective evidence of record shows a disability 
picture which more nearly approximates the criteria for a 10 
percent evaluation.  The evidence does not show a severe 
disorder with three or more incapacitating episodes per year, 
or; more than 6 non-incapacitating episodes per year.  



4.  Entitlement to an increased evaluation for cervical 
myalgia with right shoulder pain, currently evaluated as 10 
percent disabling.

A review of the veteran's service medical records shows 
complaints of right shoulder and cervical spine pain in 
August 1979 and April 1988.  There were continued complaints 
of right sided neck and shoulder pain until discharge.  The 
report of a VA examination, conducted in December 1997, shows 
the veteran describing neck problems since the late 1970's or 
early 1980's.  She reported having tightness of the muscles 
of the neck and muscle spasms, more so on the right side of 
the neck and in the right shoulder blade area.  She reported 
that she has received physical therapy, heat treatment, and 
ultrasound treatments.  Currently she reported that she has 
been having neck problems and has been using over the counter 
medication.

Examination showed no tenderness over the cervical spine, but 
tenderness over the right paracervical muscles and over the 
right trapezius.  Flexion was to 55 degrees, extension to 40 
degrees, left lateral flexion to 30 degrees associated with 
more pain, right lateral flexion of 35 degrees, lateral 
rotation of 40 degrees bilaterally.  There was pain 
associated more so with left lateral flexion and she also 
described  stiffness and a pulling sensation in the right 
side of the neck with left lateral flexion of the neck.  
There was also mild muscle spasm noted over the right side of 
the paracervical muscles with movement.

The veteran's cervical myalgia with right shoulder pain is 
currently evaluated under 38 C.F.R. § 4.71a Diagnostic Code 
5290 for limitation of motion of the cervical spine.  
Diagnostic Code 5290 provides for a 10 percent evaluation for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 30 percent rating for 
severe limitation of motion.

The U. S. Court of Appeals for Veterans Claims (Court) 
addressed the case where a veteran makes factual assertions 
regarding pain and weakness within the musculoskeletal system 
in Deluca v. Brown, 6 Vet. App. 321, 324 (1993).  An analysis 
must be made of whether the pertinent regulations entitle the 
veteran to an increased rating to the extent pain and 
weakness cause additional disability beyond that reflected in 
limitation of motion.  A disability rating may be based on 
functional loss due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  
Furthermore, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  The regulations further 
provide that in rating disabilities of the joints, inquiry 
will be directed to considerations of more movement than 
normal, less movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45 (1998).  

The Board notes that the report of the December 1997 VA 
examination showed a finding of moderate functional loss due 
to pain.  The Board concludes that the veteran's disability, 
is manifested by a moderate limitation of motion, and 
warrants an increased evaluation of 20 percent.


ORDER

Entitlement to service connection for hypertension is 
granted.
Entitlement to service connection for post-operative 
infection, BV, is denied.
Entitlement to an increased evaluation, not to exceed 10 
percent, for sinusitis is granted.
Entitlement to an increased evaluation, not to exceed 20 
percent, for cervical myalgia with right shoulder pain, is 
granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







